                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

CHRISTOPHER PAUL COURNOYER,            :
     Plaintiff,                        :
                                       :
v.                                     : Civil No. 3:18CV1473(AWT)
                                       :
COMMISSIONER OF SOCIAL                 :
SECURITY,                              :
   Defendant.                          :


              ORDER AFFIRMING THE COMMISSIONER’S DECISION

       Plaintiff Christopher Paul Cournoyer appeals the

Commissioner’s final decision denying the plaintiff’s

application for disability insurance benefits pursuant to the

Social Security Act, 42 U.S.C. § 405(g).

       The plaintiff filed a motion for reversal or remand,

contending that the Administrative Law Judge (“ALJ”) failed to

provide good reason for assigning partial weight to the opinions

of Drs. John Haney and Paige Westerfield as to concentration,

persistence, pace and social functioning because both opinions

are “entirely consistent with the record”.               Pl.’s Mem. to

Reverse (“ECF No. 19-1”) at 3, 4, 6, 8 of 10.                The plaintiff

also argues that the ALJ erred (1) by finding that the plaintiff

had the ability to perform activities of daily living 1, (2) by


1
 This argument is unavailing. Although, it “is well-settled that such activities do
not by themselves contradict allegations of disability” (ECF No. 19-1 at 4-5 of 10
(citing Cowles v. Berryhill, 3:17-cv-1229 (AWT), 2018 WL 4562346, at *4 (D. Conn.
Sept. 24, 2018) (internal quotations and citations omitted)) (emphasis added)), the
ALJ in this case also refers to medical reports, examinations, tests and the
plaintiff’s self-reports to determine the weight to assign the allegations of
mischaracterizing the evidence as to hobbies 2, (3) by giving

partial weight to every psychiatric opinion 3, (4) by using the

same reasoning for different mental conditions to support the

weight given 4, and (5) by providing the vocational expert with an

incomplete hypothetical 5.         See ECF No. 19-1 at 4-9 of 10.

      The defendant filed a motion for an order affirming the

ALJ’s decision, maintaining (1) that the plaintiff failed to

demonstrate any significant error of fact or law, (2) that “the

ALJ was entitled to rely on the record as a whole”, (3) that the



disability (see R. at 14-19). The plaintiff also asserts that memory is not required
for the plaintiff to take care of himself and to color and write. See ECF No. 19-1 at
5 of 10. This argument is also unavailing. To drive to a store, one must remember
how to drive and where the store is. To color and to write, one must remember the
process of coloring and writing.
2 The plaintiff supports this argument by noting that “when asked how well and how

often he does such things, he stated that he does not do them as often as he would
like” and that “[t]his does not indicate that Plaintiff is actually repairing engines,
only that he enjoys doing it.” ECF No. 19-1 at 5 of 10 (emphasis added). This
argument is unavailing. The use of the word “often” precludes the implication that
the plaintiff does not actually repair engines. Not doing something as often as one
would like is not the same as only enjoying the activity. Also, not doing something
as often as one would like is relative and includes the possibility that someone does
that thing for a prolonged period but due to their level of enjoyment characterizes it
as not as often as they would like.
3
  The plaintiff asserts that “[t]his is a clear violation of the regulations and case
law of this District”. ECF No. 19-1 at 7 of 10. This argument is unavailing. There
is no support for his assertion. If all the opinions are inconsistent with other
substantial evidence, partial weight may be appropriate.
4
  This argument is unavailing. The same reasoning may support two different opinions
about different conditions if the reasoning applies to both, as is demonstrated in
this case.
5
  The plaintiff argues that the RFC and therefore the ALJ’s hypothetical question to
the vocational expert (“VE”) did not contain all of plaintiff’s limitations as to
social functioning and concentration, persistence, and pace. See ECF No. 19-1 at 8-9
of 10, Pl.’s Reply (“ECF No. 22”) at 3. In support, the plaintiff cites Herren v.
Berryhill, 3:16-CV-1183(WIG), 2018 WL 921500, at *3 (D. Conn. Feb. 16, 2018), a
distinguishable case. See ECF No. 19-1 at 9 of 10. Unlike in Herren, in this case
substantial evidence supports a finding that the plaintiff can maintain concentration,
persistence, and pace in a job involving simple, routine, repetitious work. In
support, the plaintiff also offers Dr. Haney’s opinion that the plaintiff had a marked
limitation in social functioning. However, “Marked” is defined in Dr. Haney’s
assessment as “generally” unable to perform satisfactorily. R. at 648. “RFC does not
represent the least an individual can do despite his or her limitations or
restrictions, but the most.” See Social Security Ruling 96-8p (see also note 3).


                                          2
ALJ “thoroughly explained his reasoning” for assigning partial

weight to the opinions of Drs. Haney and Westerfield, and (4)

that the ALJ’s decision is supported by substantial evidence.

Def.’s Mot./Mem. to Affirm (“ECF No. 21”) at 5, 6, 9-12 of 12.

       For the reasons set forth below, the court concludes that

the ALJ applied the correct legal standard and his findings are

supported by substantial evidence.      Therefore, the

Commissioner’s final decision is being affirmed.


  I.     Legal Standard

       “A district court reviewing a final [] decision . . . [of

the Commissioner of Social Security] pursuant to . . . the

Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”      Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).    The court may not make a de novo determination

of whether a plaintiff is disabled in reviewing a denial of

disability benefits.      See Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990).      Rather, the court’s

function is to ascertain whether the Commissioner applied the

correct legal principles in reaching a conclusion and whether

the decision is supported by substantial evidence.       See Johnson

v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987).      Substantial

evidence is “‘such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’”      Williams v.



                                    3
Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971)) (emphasis added).

Substantial evidence must be “more than a mere scintilla or

touch of proof here and there in the record.”    Williams, 859

F.2d at 258 (emphasis added).    Absent legal error, this court

may not set aside the decision of the Commissioner if it is

supported by substantial evidence.    See Berry v. Schweiker, 675

F.2d 464, 467 (2d Cir. 1982); 42 U.S.C. § 405(g)(“The findings

of the Commissioner of Social Security as to any fact, if

supported by substantial evidence, shall be conclusive . . .

.”).    Thus, if the Commissioner’s decision is supported by

substantial evidence, that decision will be sustained, even

where there may also be substantial evidence to support the

plaintiff’s contrary position.    See Schauer v. Schweiker, 675

F.2d 55, 57 (2d Cir. 1982) (emphasis added).


  II.    Discussion

       Medical opinions from acceptable medical sources are

entitled to “controlling weight” if “well-supported by medically

acceptable clinical and laboratory diagnostic techniques” and

“not inconsistent with the other substantial evidence in [the]

case record”.    20 C.F.R. § 404.1527(c)(2).   When these opinions

are either not well-supported or are inconsistent with other

substantial evidence, the ALJ must, inter alia, give good



                                  4
reasons for the weight given.            See 20 C.F.R. § 404.1527(c);

Social Security Ruling 96-2p (Rescinded by Federal Register

Notice Vol. 82, No. 57, page 15263 effective March 27, 2017,

after February 10, 2015, the filing date of the plaintiff’s

application).       The ALJ’s explanation should be supported by the

evidence and be specific enough to make clear to the claimant

and any subsequent reviewers the reasons and the weight given. 6

See 20 C.F.R. § 404.1527(f)(2); Social Security Ruling 96-2p

(Rescinded by Federal Register Notice Vol. 82, No. 57, page

15263 effective March 27, 2017, after February 10, 2015, the

filing date of the plaintiff’s application).

   The psychiatric review technique described in 20 CFR 404.1520a
   and 416.920a and summarized on the Psychiatric Review Technique
   Form (PRTF) requires adjudicators to assess an individual's
   limitations and restrictions from a mental impairment(s) in
   categories identified in the "paragraph B" and "paragraph C"
   criteria of the adult mental disorders listings. The adjudicator
   must remember that the limitations identified in the "paragraph
   B" and "paragraph C" criteria are not an RFC assessment but are
   used to rate the severity of mental impairment(s) at steps 2
   and 3 of the sequential evaluation process. The mental RFC
   assessment used at steps 4 and 5 of the sequential evaluation
   process requires a more detailed assessment by itemizing various
   functions contained in the broad categories found in paragraphs
   B and C of the adult mental disorders listings. . . .

Social Security Ruling 96-8p (emphasis added).


6
  The plaintiff contends that the ALJ’s citation to whole exhibits makes it
“impossible” to determine if and what weight was given to evidence regarding memory
and concentration” (ECF No. 19-1 at 5-6 of 10) and to determine if he is relying “on
evidence prior to the onset of Plaintiff’s memory complaints to reject the opined
limitations” (ECF No. 22 at 2, 3). This argument is unavailing. The court has been
able to determine what weight the ALJ gave to the issues of memory and concentration.
Also, as to evidence prior to the amended alleged onset date, the ALJ notes that “the
record did not show that the claimant’s functioning significantly worsened following
his application”. R. at 15; 18, note 2.

                                          5
     An “RFC does not represent the least an individual can do

despite his or her limitations or restrictions, but the most.”

Social Security Ruling 96-8p (emphasis added).


     RFC must not be expressed in terms of the lowest exertional
     level (e.g., “sedentary” or “light” when the individual can
     perform “medium” work) at which the medical vocational rules
     would still direct a finding of “not disabled.” This would
     concede lesser functional abilities than the individual
     actually possesses and would not reflect the most he or she
     can do based on the evidence in the case record, as directed
     by the regulations.

Social Security Ruling 96-8p

     The ALJ’s Decision demonstrates his understanding of the

paragraph B and C criteria:

 To satisfy the "paragraph B" criteria, the mental
 impairments must result in at least one extreme or two
 marked limitations in a broad area of functioning which
 are:    understanding,    remembering,    or    applying
 information; interacting with others; concentrating,
 persisting, or maintaining pace; or adapting or managing
 themselves. A marked limitation means functioning in
 this area independently, appropriately, effectively,
 and on a sustained basis is seriously limited.        An
 extreme limitation is the inability to function
 independently, appropriately or effectively, and on a
 sustained basis.

 In understanding, remembering, or applying information,
 the claimant had moderate limitation. The claimant
 reported experiencing memory problems during the
 relevant    period   (Exhibit    7F-9F).   Additionally,
 cognitive testing revealed the claimant had variable
 working   memory   abilities   with   deficient   mental
 processing in the impaired-to-borderline range (Exhibit
 8F). However, cognitive testing also showed the claimant
 had average language skills and that his memory
 performance was grossly intact (Exhibit 8F at 4).

                                6
Further, the record showed that the claimant had several
higher education degrees, which strongly suggests that
he has retained some significant understanding abilities
(Exhibit 5F at 2). Additionally, the claimant also
reported that he could repair automobiles and small
engines during the relevant period, which strongly
suggests that he has retained significant understanding
and   concentration-related    abilities   despite   his
complaints (Exhibit 3E at 5). Overall, the record showed
that the claimant had only a moderate limitation in his
ability to understand, remember, and apply information.

In interacting with others, the claimant had moderate
limitation. The claimant told providers that he often
felt angry and reported that he had been fired from
past jobs due to difficulty getting along with others,
including his supervisors (Exhibit 6F at 7; 8F; 11F;
13F; 15F). Mental status examinations from the relevant
period showed the claimant appeared anxious, sad, and
talkative   with   a   blunted   affect,   intermittent
paraphasic errors when speaking (Exhibit 8F; 11F).
However, a neuropsychological consultative examination
revealed the claimant appeared engaged and cooperative
during that visit (Exhibit 8F). Additionally, treatment
records showed that the claimant appeared cooperative
during meetings with providers (Exhibit 7F). Treatment
records also showed he often appeared pleasant (Exhibit
9F; 18F at 2). Moreover, the claimant maintained a
relationship with his wife during the relevant period,
which also suggests that he has retained a significant
ability to get along with others (Exhibit 13F; 14F).
Moreover, the claimant self-reported that he goes
shopping and attends a sporting event with a family
member every year, which strongly suggests that he has
retained some significant ability to tolerate crowds
and strangers (Exhibit 3E). Overall, the record showed
that the claimant had only a moderate limitation in his
ability to interact with others.

With   regard   to    concentrating,   persisting,   or
maintaining pace, the claimant had moderate limitation.
The claimant complained of experiencing some attention
problems during the relevant period (Exhibit 7F-9F).
Cognitive testing revealed the claimant had variable

                             7
attention abilities with deficient mental processing in
the impaired-to-borderline range (Exhibit 8F). However,
mental status examinations from the relevant period also
showed the claimant displayed an intact ability to
calculate and intact concentration during visits with
providers (Exhibit 11F). Examinations performed by his
providers also showed normal concentration and attention
as well (Exhibit 7F; 14F). Moreover, the claimant self-
reported that he can repair small engines and follow
written instructions (Exhibit 3E). Further, the claimant
admitted to providers that he wrote for enjoyment and
that he completed adult coloring books, which suggests
that   he   has   retained   significant   concentration
abilities (Exhibit 14F at 10). Similarly, the claimant
also noted at the time of his application that he could
search for jobs, check the newspaper for employment ads,
run errands, and complete some chores (Exhibit 3E).
Overall, the record showed that the claimant had only a
moderate limitation in his ability to concentrate,
persist, and maintain pace.

As for adapting or managing oneself, the claimant had
moderate limitation. The claimant complained of some
suicidal ideation during the relevant period, and he
reported that he had trouble handling stress and changes
in routine (Exhibit 3E; 11F; 13F). Additionally, the
claimant reported that he had difficulty performing
activities of daily living due to poor motivation at
times (Exhibit 3E). However, a neuropsychological
evaluation reported that the claimant could maintain
independence in all activities of daily living (Exhibit
8F at 4). Additionally, treatment records showed that
the claimant appeared well-groomed during meetings with
providers   and  he   told   providers that    he  could
independently complete his activities of daily living
(Exhibit 7F; 11F at 18). The claimant also self-reported
that he could complete household chores and yard work,
and that he could prepare his own meals (Exhibit 3E).
Overall, the record showed that the claimant had only a
moderate limitation in his ability to adapt or manage
himself

Because the claimant's mental impairments do not cause at
least   two  "marked"   limitations   or  one   "extreme"

                              8
 limitation, the "paragraph B" criteria are not satisfied.

 The undersigned has also considered whether the
 "paragraph C" criteria are satisfied. In this case, the
 evidence fails to establish the presence of the
 "paragraph C" criteria. The record does not establish
 that the claimant has only marginal adjustment, that is,
 a minimal capacity to adapt to changes in the claimant's
 environment or to demands that are not already part of
 the claimant's daily life. An neuropsychological
 examination    reported    the    claimant    maintained
 independence in all activities of daily living during
 the relevant period, and treatment records did not
 document   any  significant    decline  in   functioning
 following his loss of work (See Exhibit 1F- 7F; 8F at 4;
 9F-18F). Similarly, after he lost his prior employment,
 the claimant noted that he could search for jobs, check
 the newspaper for employment ads, run errands, and
 complete some chores, which suggests that he retained
 significant adaptive functioning during periods of
 change (Exhibit 3E). This evidence suggests that the
 severity of the claimant's mental impairments does not
 satisfy the "paragraph C" criteria. Further, the record
 does not support a finding that the "paragraph C"
 criteria have been met.

 . . . .

 The limitations identified in the "paragraph B" criteria
 are not a residual functional capacity assessment but
 are used to rate the severity of mental impairments at
 steps 2 and 3 of the sequential evaluation process. The
 mental residual functional capacity assessment used at
 steps 4 and 5 of the sequential evaluation process
 requires a more detailed assessment. The following
 residual functional capacity assessment reflects the
 degree of limitation the undersigned has found in the
 "paragraph B" mental functional analysis.

R. at 14-15 (emphasis added).




                                9
     The ALJ’s Decision also demonstrates his understanding that

RFC represents the most, not the least that the claimant can do

despite his limitations:

    After careful consideration of the entire record, the
    undersigned finds that the claimant has the residual
    functional capacity to perform a full range of work at all
    exertional levels but with the following non-exertional
    limitations: The claimant is able to understand, remember,
    and carry out simple tasks in a setting with few workplace
    changes. The claimant is limited to occasional interaction
    with co-workers and supervisors in a setting that does not
    require collaboration or teamwork. The claimant should
    have no interaction with the public.

R. at 16 (emphasis added).

     The rationale for the RFC is clearly articulated:

    During the hearing, the claimant testified that he
    was fired from his previous places of employment due
    to difficulties getting along with others and for
    performance-related    issues.    Specifically,   the
    claimant   testified    that   he   has   experienced
    progressively worsening symptoms of        difficulty
    getting along with others, anxiety, and difficulty
    completing tasks. The claimant testified that he has
    difficulty dealing with other people and reported
    that [he] often explodes. The claimant also testified
    that he no longer speaks with certain family members
    due to his problems getting along with others. Also,
    the claimant testified that he has frequent symptoms
    of anxiety that makes it difficult for him to
    complete tasks. The claimant further testified that
    he has mood problems as well. In addition to these
    symptoms, the claimant testified that he has
    experienced cognitive issues as well and testified
    that he could not put together a five-piece puzzle
    during   a  cognitive test. In terms of daily
    activities, the claimant testified that he can
    occasionally complete some activities but, depending
    on his mood, sometimes he will be unable to complete

                               10
tasks. In addition to his hearing testimony, the
claimant self-reported that he has trouble finding
words, that he does not get along with others, and
that his memory and task completion skills are poor
(Exhibit 3E). Additionally, the claimant reported
that he has trouble with talking, hearing, seeing,
remembering, completing tasks, getting along with
others, understanding, following instructions, and
concentrating (Exhibit 3E).

After careful consideration of the evidence, the
undersigned finds that the claimant's medically
determinable impairments could reasonably be expected
to produce the above alleged symptoms; however, the
claimant's statements concerning the intensity,
persistence and limiting effects of these symptoms are
not entirely consistent with the medical evidence and
other evidence in the record for the reasons explained
in this decision. Accordingly, these statements have
been found to affect the claimant's ability to work
only to the extent they can reasonably be accepted as
consistent with the objective medical and other
evidence.

Regarding the claimant's mental impairments, the
record showed that the claimant had a history of
complaining of mood swings, grandiosity, a depressed
mood, anger, and irritability (Exhibit lF; 4F; 5F).
Notably, though, prior to the amended alleged onset
date, the record     showed that the      claimant's
condition    had   significantly    improved    with
medication despite his occasional medication non-
compliance (Exhibit lF at 7, 59, 152, 158; 5F at 2;
6F at 1). The claimant also worked several jobs
prior to the amended alleged onset date as well,
which suggests that he retained a significant
ability to work at that time (Exhibit 8D; 10D; 4E;
1F at 51; 5F at 2). Even so, the record also showed
that the claimant lost several jobs in a short
period of time due to trouble getting along with
authority figures and behavior problems at that time
(Exhibit 6F at 7).

As of the amended alleged onset date, the record

                          11
showed that the claimant continued to complain of
experiencing symptoms of apathy, depression anxiety,
mood liability, and anger (Exhibit 8F; 11F; 13F; 15F).
The claimant also complained of some suicidal ideation
(Exhibit 11F; 13F).       Additionally, the claimant
complained of experiencing significant memory, word-
finding issues, and attention problems as well
(Exhibit 7F-9F). Mental status examinations from the
relevant period showed the claimant occasionally
appeared anxious, sad, and talkative with a blunted
affect at times and some intermittent paraphasic
errors when speaking (Exhibit 8F; 11F). Cognitive
testing revealed the claimant had variable attention
and working memory abilities with deficient mental
processing in the impaired-to-borderline range
(Exhibit 8F). However, cognitive testing also
showed    the    claimant    reportedly    maintained
independence in all activities of daily living,
that he had average language skills, and that his
memory performance was grossly intact (Exhibit 8F
at 4). Further, mental status examinations from the
relevant period also showed the claimant frequently
displayed an intact memory, an intact fund of
knowledge, an intact ability to calculate, intact
concentration, and an average intelligence (Exhibit
1lF).       Similarly,        the      aforementioned
neuropsychological       consultative     examination
revealed the claimant appeared engaged, alert,
oriented, and cooperative with an organized thought
process (Exhibit 8F). Other examinations performed
by his regular care providers also showed an
appropriate fund of knowledge, normal concentration
and attention, and normal language fluency as well
(Exhibit 7F; 14F). Additionally, treatment records
showed    that    the   claimant    appeared    alert,
cooperative, and well-groomed during meetings with
providers (Exhibit 7F). Treatment records also
showed he often appeared pleasant (Exhibit 9F; 18F
at 2). To treat his symptoms during the relevant
period, the claimant took prescription medications,
which he continued to report had partially improved
his symptoms (Exhibit 14F at 16). Notably, at one
time, the claimant reported that he had generally
been doing very well on medications (Exhibit 14F at

                          12
         16). Additionally, the claimant attended some
         counseling and sought emergency care on one occasion
         for suicidal ideation (Exhibit 11F; 13F; 15F; 16F).

         In addition to this evidence, the claimant admitted
         to providers that he wrote for enjoyment and that he
         completed adult coloring books, which suggests that
         he has retained significant concentration abilities
         (Exhibit 14F at 10). The claimant also noted at the
         time of his application that he could search for
         jobs, check the paper for employment ads, run
         errands, and complete some chores, which strongly
         suggests that he retained significant concentration
         and adaptive abilities despite his complaints
         (Exhibit 3E).2[7] Additionally, the claimant also
         reported that he could repair automobiles and small
         engines, which strongly suggests that he has
         retained      significant      understanding      and
         concentration-related     abilities    despite    his
         complaints (Exhibit 3E at 5). Similarly, the claimant
         admitted to providers at one time that he helped a
         family member at his shop (Exhibit 14F at 10).
         Further, the record also showed the claimant
         interviewed for jobs and worked during part of the
         relevant period as well, which strongly suggests
         that he has retained some significant ability to get
         along with others (Exhibit l0D; 12F at 5; 14F at 10).

         Overall, the record showed that the claimant
         experienced some variable memory and attention
         abilities, some reduced mental processing, and some
         anger, anxiety, mood lability, and depression during
         the relevant period but also showed that he could
         independently complete his activities of daily living,
         that he wrote, colored, and repaired engines, that he
         generally displayed an intact memory and ability to
         concentrate, and showed that his conditions partially

7
    Footnote 2 states:

         Although this evidence was submitted just prior to the amended alleged onset
         date, the record did not show that the claimant's functioning significantly
         worsened following his application (See Exhibit IF-18F).

R. at 19.


                                             13
        improved with medication and treatment (Exhibit l0D;
        3E; 1F; 4F-9F; 11F-16F; 18F).
    1
        In addition to the medical evidence of record, the
        undersigned has carefully considered each opinion
        from acceptable medical sources contained in the
        record. The undersigned has also considered the
        other opinions from other sources contained within
        the record, even though these sources may not
        qualify as acceptable medical sources under the
        regulations.

        Partial weight is given to the February 2015, March
        2015, and April 2017 opinions of John Haney, M.D.,
        as contained in Exhibits 2F, 4F, and 17F. In his
        February 2015 opinion, Dr. Haney opined that the
        claimant had generally no limitations in the domains
        of understanding and memory, sustained concentration
        and persistence, and in social interaction except
        for a slight limitation in his ability to accept
        instructions and criticism (Exhibit 2F at 1-3). In
        his March 2015 opinion[], Dr. Haney opined that the
        claimant could not handle his own funds, that he had
        a reduced ability to use appropriate coping skills,
        and that he had a limited ability to handle
        frustration appropriately. Additionally, Dr. Haney
        noted no problems with social interactions or task
        performance. In his April 2017 opinion, Dr. Haney
        opined that the claimant had slight-to­marked
        limitations in understanding and memory, slight-to-
        marked limitation in sustaining concentration and
        persistence, slight-to-marked limitation in social
        interactions, and none or slight limitation in his
        adaptation abilities (Exhibit 17F). Notably, in his
        April 2017 opinions, Dr. Haney also opined that the
        claimant could complete a workweek without impact
        from psychological symptoms, that he could respond
        in a socially appropriate way in the work setting,
        that he was alert to hazards, and that he could
        independently make his own plans (Exhibit 17F).[ 8]

8 In his reply, the plaintiff argues that Dr. Haney’s “narrative clearly applies only
to the slight limitations”, that “the highest degree of limitation . . . controls the
rating for the entire area” and that Dr. Haney’s opinion that the plaintiff “has a
marked limitation in maintaining attention and concentration means Plaintiff has

                                          14
       Overall, Dr. Haney's opinions are only partially
       consistent with the medical evidence of record as a
       whole, which showed that the claimant experienced
       some variable memory and attention abilities, some
       reduced mental processing, and some anger, anxiety,
       mood lability, and depression during the relevant
       period but also showed that he could independently
       complete his activities of daily living, that he
       wrote, colored, and repaired engines, that he
       generally displayed an intact memory and ability to
       concentrate,    and   showed   that   his   conditions
       partially improved with medication and treatment
       (Exhibit 10D; 3E; lF; 4F-9F; 11F-16F; 18F). While
       this evidence supports some level of limitation in
       these domains of functioning, it does not support
       more than moderate limitations in any domain of
       functioning as opined here and does not support Dr.
       Haney's opinions that the claimant could not handle
       funds or that he had a limited ability to handle
       frustration. Moreover, Dr. Haney did not offer any
       medical evidence to support his February 2015 and April
       2017 opinions, and the findings offered in his March
       2015 opinions did not support the restrictive
       limitations opined. Instead, there he simply noted some
       irritability that was moderated somewhat by medication.
       Further, two of these opinion are from outside of the
       relevant period. Even so, as Dr. Haney is a treating
       source, as his opinions are somewhat consistent with
       each other, and as one of his opinions is from the
       relevant period, his opinions are afforded some weight.
       For all of these reasons, Dr. Haney's opinions are
       given only partial weight [].

       Partial weight is given to the March 2017 opinion of
       Paige Westerfield, Psy.D., as contained in Exhibit 15F.
       In that opinion, Dr. Westerfield opined that the
       claimant had a personality disorder, that he was

marked limitation in concentration, persistence, and pace.” ECF No. 22 at 1-2. The
evidence and the regulations yield a different conclusion. The plaintiff cites
standards related to the listing analysis; however, both the regulations and the ALJ
make clear that there are distinct legal standards for the listing analysis and the
RFC determination. Also RFC, as stated before, “does not represent the least an
individual can do despite his or her limitations or restrictions, but the most.”
Social Security Ruling 96-8p (see also note 3).

                                          15
     chronically and mildly depressed, and that his anger
     and interpersonal conflicts with former superiors and
     co-workers made it difficult[] for him to keep a job
     for any significant length of time (Exhibit 15F).
     Overall, Dr. Westerfield's opinions are partially
     consistent with the medical evidence of record as a
     whole, which showed that the     claimant   experienced
     some variable memory and attention abilities, some
     reduced mental processing, and some anger, anxiety,
     mood lability, and depression during the relevant
     period but also showed that he could independently
     complete his activities of daily living, that        he
     wrote,    colored,   and   repaired engines, that he
     generally displayed an intact memory and ability to
     concentrate, and showed that his conditions partially
     improved with medication and treatment (Exhibit 10D;
     3E; IF; 4F-9F; 11F-16F; l8F). While this supports some
     level of limitation in his ability to work with others,
     it does not fully support the level of functioning
     here. Moreover, Dr. Westerfield noted that malingering
     by the clamant could not be ruled out in assessing
     his functioning, which significantly undermines her
     findings. Further, she had only treated the claimant
     prior to the amended alleged onset date, in 2015, which
     is well before the date of her opinion from 2017. Even
     so, as a treating source and a mental health
     specialist, her opinions are afforded some weight. For
     all of these reasons, Dr. Westerfield's opinions are
     given partial weight.

R. at 16-19 (emphasis added).

     To support his assertion that Dr. Haney’s three opinions

were “entirely consistent” (ECF No. 19-1 at 3 of 10) rather than

partially consistent with the record, the plaintiff offers the

following:

     Regarding memory and concentration concerns, the best
     evidence is found in the report of neuropsychological
     testing. Dr. Masse noted that Plaintiff’s attention and
     concentration skills, mental processing, and episodic memory
     were variable. T 471. Dr. Haney’s notes report Plaintiff’s

                                16
     memory concerns. T 547-50, 646. Plaintiff first complained of
     memory difficulties in October of 2016, and was immediately
     referred for neurological testing. T 477. The fact that
     Plaintiff’s memory was normal in some of the treatment notes
     prior to his complaints of a memory problem is irrelevant. .
     . . . ALJ’s RFC, and the opinion completed by Dr. Haney, must
     be based on Plaintiff’s ability to sustain basic work
     activities for eight hours a day, five days a week. SSR 96-
     8p. If Plaintiff’s abilities in attention and concentration,
     mental processing, and memory are variable, then he would not
     be able to sustain those functions for the required amount of
     time, which fully supports Dr. Haney’s opinion. He opined
     that Plaintiff had moderate limitation in the ability to
     understand, remember, and carry out simple instructions and
     marked limitation in the ability to maintain attention and
     concentration (T 468), which is entirely supported by the
     results of neuropsychological testing.

ECF No. 19-1 at 5-6 of 10.   These arguments are unavailing.   As

noted elsewhere, an “RFC does not represent the least an

individual can do despite his or her limitations or

restrictions, but the most.”   Social Security Ruling 96-8p (see

also note 3).   Absent legal error, a decision supported by

substantial must be sustained even where there may also be

substantial evidence to support the plaintiff’s contrary

position.   See Berry, 675 F.2d at 467; Schauer v. Schweiker, 675

F.2d at 57.

     To support his assertion that “Dr. Haney and Dr.

Westerfield both opined significant limitations in social

functioning that would likely be disabling” (ECF No. 19-1 at 6

of 10), the plaintiff offers the following:



                                17
     Dr. Haney opined Plaintiff had a moderate limitation in the
     ability to respond to coworkers and marked limitation in the
     ability to respond to supervision. T 649.     Dr. Westerfield
     stated that Plaintiff has difficulty maintaining jobs due to
     anger and interpersonal conflicts with coworkers and
     supervisors. T 644. The record supports these statements. In
     February 2015, Plaintiff reported that he had been fired from
     five jobs in the past nine months due to trouble with
     authority. T 441. A year later, when hospitalized for suicidal
     thoughts, he again reported the same thing, and his wife
     confirmed his reports. T 532.        Dr. Haney noted in his
     treatment notes that Plaintiff struggled to maintain a job.
     T 547-50, 646. He confirmed that Plaintiff’s social
     functioning limitations were a significant problem in
     Plaintiff’s ability to maintain employment in his March 2015
     letter. T 426. Plaintiff confirmed at the hearing that he
     has lost several jobs due to his inability to get along with
     people. T 844, 849. The record makes clear that Plaintiff
     had attempted to work, but has ultimately been unable to
     maintain a job due to his inability to get along with others
     in the workplace. The ALJ’s RFC limiting Plaintiff to
     occasional contact with coworkers and supervisors is simply
     insufficient to account for all of Plaintiff’s social
     functioning limitations. . . . .

     The ALJ’s errors are harmful. First, when asked what would
     happen if Plaintiff was explosive at work one time, and the
     VE stated he would be terminated. T 856. Considering that
     Plaintiff has already had explosive conflicts in several
     jobs, it is likely that it would happen again, and Plaintiff
     would be unable to maintain employment.

ECF No. 19-1 at 6-8 of 10.   These arguments also are unavailing.

     The court finds the defendant’s responses persuasive.   They

demonstrate that the ALJ’s rationale for assigning partial

weight to the opinions of Dr. Haney and Dr. Westerfield is

reviewable:



                                18
         [T]he ALJ explained that, overall, Dr. Haney’s opinions were
         only partially consistent with the medical evidence as a
         whole, discussed earlier in his decision (Tr. 14-17), which
         showed that Plaintiff experienced some variable memory and
         concentration abilities, reduced mental processing, and some
         anger, anxiety, mood lability and depression, but generally
         displayed an intact memory. Tr. 19; see Tr. 411, 426, 433,
         451, 460, 602, 644. . . . .

         The ALJ additionally observed that Dr. Haney’s opinions,
         only one of which was from the relevant period and indicated
         that Plaintiff had a marked attention and concentration
         limitation   (Tr.   648-50),   were  not   consistent   with
         Plaintiff’s ability to independently complete his activities
         of daily living, including writing for enjoyment, coloring,
         and repairing engines. Tr. 15, 18, 19; see Tr. 191-98, 410-
         13, 426-30, 435, 438, 445, 473, 603-04, 608. Notably, in
         March 2015 and March 2016, Plaintiff indicated that he was
                                                                  9
         looking for employment. Tr. 15; see Tr. 191, 533, 536.1[ ].
         . . . Accordingly, the ALJ provided ample good reasons for
         assigning no more than partial weight to Dr. Haney’s
         opinions.

         For the same reasons, the ALJ also properly assigned partial
         weight to Dr. Westerfield’s statement, where she reiterated
         Plaintiff’s claim that anger and interpersonal conflicts
         with superiors and co-workers made it difficult for him to
         work. Tr. 19; see Tr. 644. In addition, the ALJ pointed out
         that Dr. Westerfield had treated Plaintiff for only a few
         months in 2015, which was well before the date of her March
         2017 opinion. Tr. 19; see Tr. 644 (Dr. Westerfield treated
         Plaintiff for ten sessions between May 20, 2015 and November
         11, 2015). The ALJ also acknowledged Dr. Westerfield’s
         observation that malingering by Plaintiff could not be ruled
         out as he was a poor historian and was often inconsistent
         even within the same session with regard to his history,
         symptoms and current functioning. Tr. 19; see Tr. 644. The
         ALJ logically found that this significantly undermined Dr.

9
    Footnote 1 reads:

         As noted by the ALJ, although this evidence was submitted prior to the amended
         alleged onset date, the record does not reflect a significant decline or
         worsening of Plaintiff’s functioning following his application. Tr. 18,
         Footnote 2.

ECF No. 21 at 6, note 1.

                                            19
          Westerfield’s statement. Tr. 19. Nevertheless, the ALJ
          observed that Dr. Westerfield was a treating source and a
          mental health specialist and that her statement, therefore,
          merited some weight. Tr. 19. 20 C.F.R. §§ 404.1527(c)(2) &
          (5)   (medical    source’s    treatment   relationship   and
          specialization   as   factors    considered  when   weighing
          opinions). . . . .

          The ALJ incorporated the opinions of Drs. Haney and
          Westerfield into the RFC finding to the extent they were
          supported by the record. . . . Significantly, the ALJ was
          not required to incorporate the portion of Dr. Haney’s check-
          box opinion that Plaintiff was markedly limited in his
          ability to maintain attention and concentration for extended
          periods because, as found earlier in the decision (Tr. 14-
          15), the record did “not support more than moderate
          limitations in any domain of functioning…” Tr. 19; see Tr.
          648. In fact, immediately below Dr. Haney’s check-box opinion
          of a marked limitation in attention and concentration, he
          wrote that Plaintiff’s “]c]ompletion of a work-week wouldn’t
          be impacted by psychological [symptoms]. Nor would ‘pace’ be
          an issue.” Tr. 18; see Tr. 648-49. Dr. Haney’s narrative
          statement supports the ALJ’s finding of no more than moderate
                               10
          mental limitations.2[ ] Tr. 18-19. . . . . It was Plaintiff’s
          burden to prove that Dr. Haney’s April 2017 opinion of
          slight-to-moderate limitations precluded the performance of
          work-related activities, but he failed to do so.

 ECF No. 21 at 5-7 of 12.

          The court concludes that the ALJ‘s rationale for assigning

partial weight to the opinions of Dr. Haney and Dr. Westerfield

is articulated, reviewable, and supported by substantial

evidence; that the plaintiff has demonstrated no legal error,

and that the ALJ is entitled to substantial deference, despite


10
     Footnote 2 reads:

          The Commissioner further notes that in February and March 2015, Dr. Haney
          stated that Plaintiff had no limitation in concentration or persistence. Tr.
          410, 427.

ECF No. 21 at 7, note 2.     .

                                             20
the existence of evidence supporting the contrary position.

Therefore, the ALJ’s Decision should be affirmed.


  III. Conclusion

     For the reasons set forth above, the plaintiff’s Motion to

Reverse or Remand an Administrative Agency Decision (ECF No. 19)

is hereby DENIED, and the defendant’s Motion for an Order

Affirming the Commissioner’s Decision (ECF No. 21) is hereby

GRANTED.

     The Clerk shall enter judgment accordingly and close this

case.

     It is so ordered.

     Dated this 27th day of September 2019, at Hartford,

Connecticut.




                                    __        /s/AWT    _    ____
                                          Alvin W. Thompson
                                    United States District Judge




                               21
